Name: Commission Regulation (EEC) No 1060/83 of 29 April 1983 re-establishing the levying of customs duties on certain woven overcoats, raincoats and other coats, products of category 14 B (code 0145), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 116/84 Official Journal of the European Communities 30 . 4. 83 COMMISSION REGULATION (EEC) No 1060/83 of 29 April 1983 re-establishing the levying of customs duties on certain woven overcoats, raincoats and other coats, products of category 14 B (code 0145), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3378/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annex A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of that Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; whereas, in respect of certain woven overcoats, rain ­ coats and other coats, products of category 14 B (code 0145), the relevant ceiling amounts to 4 000 pieces ; whereas, on 25 April 1983, imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, HAS ADOPTED THIS REGULATION : Article 1 As from 3 May 1983, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3378/82, shall be re-established in respect of the following products, imported into the Community and originating in India : Code Category CCT heading No NIMEXE code ( 1983) Description 0 ) (2) (3) (4) 0145 14 B ex 6 1 .0 1 B 61.01-41 ; 42 ; 44 ; 46 ; 47 Men's and boys' outer garments : Men's and boys' woven overcoats, raincoats and other coats, cloaks and capes, other than those of cate ­ gory 14 A, of wool , of cotton or of man-made textile fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 April 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 363, 23 . 12 . 1982, p. 92 .